                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

ASSOCIATION OF COMMUNITY                    *
CANCER CENTERS, et al.                      *
                                            *                 Civil Action No. CCB-20-3531
            v.                              *
                                            *
ALEX M. AZAR II, in his official capacity   *
as Secretary of the U.S. Department of      *
Health and Human Services, et al.           *
                                          *****

                                             ORDER

       For the reasons stated in the accompanying memorandum, it is hereby Ordered that:


   1. The plaintiffs’ motion for a temporary restraining order and preliminary injunction (ECF
       24), construed as a motion for a temporary restraining order, is GRANTED;


   2. The defendants are temporarily RESTRAINED from implementing, enforcing, or
       otherwise effecting the contested Most Favored Nations Rule for a period of FOURTEEN
       (14) days pursuant to Fed. R. Civ. P. 65(b); and


   3. In light of the circumstances of this case, the plaintiffs are not required to post security
       pursuant to Fed. R. Civ. P. 65(c).


12/23/2020                                                                /s/
Date                                                          Catherine C. Blake
                                                              United States District Judge




                                                 1
